Exhibit 10.1


EXECUTION COPY


__________________________




FINJAN HOLDINGS, INC.


___________________________




SERIES A PREFERRED STOCK PURCHASE AGREEMENT


___________________________


May 6, 2016
___________________________









--------------------------------------------------------------------------------






                                    
TABLE OF CONTENTS


Page
1.    Purchase and Sale of Preferred Stock.                        1
1.1
Sale and Issuance of Series A Preferred Stock.                1

1.2
Closing; Delivery.                                1

1.3
Use of Proceeds                                2

1.4
Defined Terms Used in this Agreement                    2

2.    Representations and Warranties of the Corporation.                    8
2.1
Organization and Standing                            8

2.2
Corporate Power                                9

2.3
Capitalization; Governance Matters                        9

2.4
Authorization                                    11

2.5
SEC Documents.                                11

2.6
Related Parties                                12

2.7
Compliance with Law; Permits                        12

2.8
Litigation                                    13

2.9
Intellectual Property                                13

2.10
Title to Properties and Assets; Liens                        14

2.11
Financial Statements; No Undisclosed Liabilities                14

2.12
Material Adverse Effect                            15

2.13
Employees                                    15

2.14
Employee Benefit Plans                            16

2.15
Taxes                                        17

2.16
Insurance                                    18

2.17
Claims.                                    18

2.18
Negative Litigation Event.                            18

2.19
Brokers or Finders                                18

2.20
Offering                                    18

2.21
Disclosure                                    19

3.    Representations and Warranties of the Purchaser                    19
3.1
Organization.                                    19

3.2
Authorization                                    19

3.3
Accredited Investor                                20

3.4
Restriction on Resale                                20

3.5
Legends                                    20






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




3.6
Brokers or Finders                                20

4.    Covenants; Purchaser Rights                                20
4.1
Information Rights                                20

4.2
Board of Directors Rights                            22

4.3
Board Observer Rights                            23

4.4
Preemptive Rights                                23

4.5
Reporting Status                                24

4.6
Public Disclosure of Transaction                        24

4.7
Pursuit of the Claims                                24

4.8
Finance Account Agreement                            24

4.9
Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters                                    25

4.10
Operations Prior to the Closing Date                        25

4.11
Acquisition Proposals                                25

5.    Transfer Restrictions                                    25
6.    Conditions to the Purchaser’s Obligations at Closing                26
6.1
Representations and Warranties; Covenants                    26

6.2
Consents, Permits and Waivers                        26

6.3
No Prohibitions                                26

6.4
Blue Sky                                    26

6.5
Certificate of Designation                            26

6.6
Other                                        26

6.7
Schedules                                    27

6.8
Finance Account Agreement                            27

6.9
Closing Deliverables                                27

6.10
Proceedings and Documents                            27

7.    Conditions to the Corporation’s Obligations at Closing                27
7.1
Representations and Warranties                        27

7.2
No Prohibitions                                27

7.3
Closing Deliverables                                28

8.    Termination of the Agreement Prior to Closing                    28
8.1
Termination Triggers.                                28

8.2
Effect of Termination.                                28

9.    Miscellaneous                                        28
9.1
Indemnification                                28

9.2
Survival of Warranties                            29

9.3
Successors and Assigns                            29

9.4
Governing Law and Jurisdiction                        29






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




9.5
Counterparts; Facsimile or PDF                        29

9.6
Titles and Subtitles                                29

9.7
Disclosure Schedules                                29

9.8
Notices                                    29

9.9
Expenses                                    30

9.10
Remedies; Attorneys’ Fees                            30

9.11
Amendments and Waivers                            30

9.12
Confidentiality                                31

9.13
Severability                                    31

9.14
Delays or Omissions                                31

9.15
Rights of Purchaser                                31

9.16
Exchange of Certificates                            31

9.17
Entire Agreement                                32

9.18
Interpretation                                    32

9.19
Further Assurances                                32








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






Exhibit A -    FORM OF CERTIFICATE OF DESIGNATION
    























--------------------------------------------------------------------------------






                                            
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made as
of the 6th day of May, 2016 by and among Finjan Holdings, Inc., a Delaware
corporation (the “Corporation”), and Halcyon Long Duration Recoveries
Investments I LLC, a Delaware limited liability company (the “Purchaser”).
RECITALS
WHEREAS, pursuant to this Agreement, the Corporation proposes to issue to the
Purchaser 102,000 shares of its Series A Preferred Stock (the “Shares”) at a
purchase price of $100 per Share (the “Purchase Price”); and


WHEREAS, the Corporation desires to issue and sell, and the Purchaser desires to
purchase, the Shares on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Purchase and Sale of Preferred Stock.


1.1
Sale and Issuance of Series A Preferred Stock.



(a.)The Corporation has authorized the issuance and sale to the Purchaser of the
Shares, having the rights and preferences set forth in the Certificate of
Designation of Series A Preferred Stock in the form of Exhibit A attached to
this Agreement (the “Certificate of Designation”). Immediately prior to the
Closing, the Corporation shall adopt and file the Certificate of Designation
with the Secretary of State of the State of Delaware.


(b.)At the Closing, subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Corporation set forth
herein or in any certificate or other document delivered pursuant hereto, the
Purchaser agrees to purchase, and the Corporation agrees to sell and issue to
the Purchaser, free and clear of all Liens, in exchange for the payment of the
aggregate Purchase Price, 102,000 Shares.


1.2Closing; Delivery.


(a.)The purchase and sale of the Shares (the “Closing”) shall take place
remotely via the exchange of documents and signatures, within ten (10) Business
Days of the satisfaction (or waiver by the applicable party) of each of the
conditions set forth in Section 6 and 7, or at such other place or time or on
such other date as shall be agreed to by the Corporation and the Purchaser. The
time and date on which the Closing is actually held are sometimes referred to
herein as the “Closing Date.”


(b.)At the Closing, subject to satisfaction or waiver of the conditions set
forth in Section 7, the Corporation shall issue and deliver to the Purchaser,
free and clear of all Liens, a stock certificate, duly executed by the
Corporation and registered in the Corporation’s stock ledger in the Purchaser’s
or its





--------------------------------------------------------------------------------





nominee’s name, evidencing the number of Shares to be purchased by such
Purchaser as set forth in Section 1.1(b).


(c.)Subject to satisfaction or waiver of the conditions set forth in Section 6
at Closing, as payment in full for the Shares being purchased by it under this
Agreement, and against delivery of the stock certificate(s) therefor as
described in subparagraph (b) above, at the Closing, the Purchaser shall pay the
aggregate Purchase Price for the Purchaser’s Shares by wire transfer of
immediately available funds, to bank accounts designated by the Corporation at
least two (2) Business Days prior to Closing. $8,000,000 of the aggregate
Purchase Price shall be funded into the Financing Account and the remainder of
the aggregate Purchase Price shall be funded into the Corporation’s operating
bank account.


2.2Use of Proceeds. The Corporation shall use the portion of the aggregate
Purchase Price that is deposited at the Closing into the Financing Account in
accordance with the Finance Account Agreement.


3.2Defined Terms Used in this Agreement. In addition to the terms defined above
and throughout this Agreement, the following terms used in this Agreement shall
be construed to have the meanings set forth or referenced below.


“Adverse Party” means the Defendants and their respective Affiliates as well as
any other party (i) subsequently named as a defendant in any Proceedings
(including any litigation or arbitration or any collection actions arising
therefrom or connected to the Claims), or (ii) who enters into an arrangement or
agreement that grants license or sublicense rights to any party that qualifies
as an Adverse Party pursuant to the above definition.
“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including any general partner, managing member, officer or
director of such Person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person.
“Amended and Restated Certificate” means the Amended and Restated Certificate of
Incorporation of the Corporation dated July 10, 2014.
“Business Day” means a day banks in New York City are open for regular business.
“Bylaws” means the Amended and Restated Bylaws of the Corporation effective as
of July 10, 2014.
“Claims” means any and all claims, causes of action, rights, choses in action,
and entitlements, known or unknown, existing or later arising, in connection
with the Litigation, the Proceedings or the Patents, in favor of the
Corporation, any Corporation Subsidiary and/or their respective Affiliates,
against any Adverse Party, including the Litigation and any claims, causes of
action, rights, choses in action, and entitlements, known or unknown, existing
or later arising, in connection therewith.
“Code” means the Internal Revenue Code of 1986.
“Confidential Information” means any information relating to the Corporation or
any Corporation Subsidiary provided to Purchaser or any Affiliate of Purchaser
(or any advisor thereof), under or in connection with any Transaction Documents,
including any information provided orally and any





--------------------------------------------------------------------------------





document, file or any other way of representing or recording information which
contains or is derived from such information other than: (a) information that is
or becomes public knowledge other than as a result of a breach of Section 8.12
(Confidentiality) by Purchaser or any Affiliate of Purchaser (or any advisor
thereof); (b) information previously known by or in the possession of Purchaser
or any Affiliate of Purchaser (or any advisor thereof); or (c) information
lawfully obtained by Purchaser or any Affiliate of Purchaser (or any advisor
thereof) from a third party not reasonably known to Purchaser to be bound by a
duty of confidentiality to the Corporation.
“Contract” means all contracts, agreements, commitments, understandings and
arrangements, whether written or oral.
“Corporation” has the meaning set forth in the introductory paragraph.
“Defendants” means, collectively, (i) FireEye, Inc., (ii) Blue Coat Systems,
Inc., (iii) Proofpoint, and Armorize Technologies, Inc., (iv) Sophos Inc., (v)
Symantec Corporation, (vi) Palo Alto Networks, Inc. and (vii) any other party
with whom the Corporation, any Corporation Subsidiary or any of their respective
successor(s) in interest or assigns or Affiliates institutes or has instituted
legal action against with respect to patent, trademark or copyright infringement
or trade secret matters, whether on before or after the date hereof.
“Exchange Act” means the Securities Exchange Act of 1934.
“Financing Account” means a special purpose bank account established by the
Corporation or any Corporation Subsidiary specifically to receive and hold the
funds contemplated by Section 1.2(c) and maintained by the Corporation or the
applicable Corporation Subsidiary following the Closing to ensure that the funds
deposited therein are used in accordance with the Finance Account Agreement.
“Fiscal Year” means for financial accounting purposes, January 1 to December 31.
“GAAP” means generally accepted accounting principles as applied in the United
States.
“Governmental Entity” means any court or tribunal or administrative,
governmental or regulatory body or agency (whether foreign, federal, state,
local or other).
“Indebtedness” means, with respect to any Person, all indebtedness of such
Person for borrowed money, including (i) all indebtedness evidenced by notes,
debentures, bonds or similar instruments; (ii) all capital lease obligations;
(iii) all obligations issued or assumed as the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business); (iv) all obligations (whether fixed or contingent) to reimburse
any bank or other Person in respect of amounts paid or payable under a standby
letter of credit; (v) all guarantees of obligations of the type described in
clauses (i) through (iv) of this definition of another Person; and (vi) all
obligations under any acquisition agreements pursuant to which such Person is
responsible for any earn out, note payable or other contingent payments.
“Intellectual Property Rights” means all (i) inventions (whether or not
patentable), patent disclosures, patents, patent applications, and all
divisions, continuations and continuations-in-part, and any renewals,
extensions, reexaminations and reissues thereof, (ii) trademarks, service marks,
trade dress, trade names, URL’s, logos and corporate names and registrations and
applications for registration thereof, together with all of the goodwill
associated therewith, (iii) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof,
(iv) mask works and registrations and applications for registration thereof, (v)
computer software, data, data bases and documentation thereof, (vi) trade
secrets and other confidential information (including ideas, formulas,
compositions, inventions (whether





--------------------------------------------------------------------------------





patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information), (vii) other intellectual property rights and
(viii) copies and tangible embodiments thereof (in whatever form or medium).
“Knowledge” including the phrase “to the Corporation’s knowledge,” shall mean
the knowledge after reasonable inquiry of each of the officers of the
Corporation or any Corporation Subsidiary.
“Liens” means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Corporation, any Corporation Subsidiary or any of their respective
Affiliates, any filing or agreement to file a financing statement as debtor
under the Uniform Commercial Code or any similar statute other than to reflect
ownership by a third party of property leased to the Corporation under a lease
that is not in the nature of a conditional sale or title retention agreement, or
any subordination arrangement in favor of another Person (other than any
subordination arising in the ordinary course of business).
“Litigation” means, collectively, those Claims set forth on Annex A.
“Material Adverse Effect” means any material and adverse effect on the assets,
liabilities, condition, business, results of operations, prospects, management
or affairs of the Corporation and the Corporation Subsidiaries, taken as a
whole.
“NASDAQ” means The NASDAQ Capital Market.
“Negative Litigation Event” means the occurrence of any of the following: (a)
any subsequent decision (after the Date of Issuance) by the United States Court
of Appeals for the Federal Circuit or the District Court for the Northern
District of California that has the effect of setting the damages amount owed to
the Corporation or the Corporation Subsidiaries by Blue Coat Systems Inc. in
Case No. 5:13-cv-03999-BLF (N.D. Cal) at fifty percent (50%) or less of the
damages awarded on August 4, 2015 (the “Awarded Damages”), or (b) the decision
of any Governmental Entity materially affecting the ability of the Corporation
or the Corporation Subsidiaries to collect more than fifty percent (50%) of the
Awarded Damages from Blue Coat Systems, Inc., as reasonably determined in good
faith by holders of more than fifty percent (50%) of the Shares or (c) Blue Coat
Systems, Inc. (or any successor thereto) experiences a material adverse change
in its financial condition which in the reasonable good faith judgment of the
Purchaser would reasonably be expected to cause them to be unable to pay the
Corporation at least at least fifty percent (50%) of the Awarded Damages.
“Negative Treasury Event” means any consecutive 30 day period of time during
which the Corporation’s Net Cash is less than $2,500,000.
“Net Cash” means, as of any determination date and with respect to the
Corporation and the Corporation Subsidiaries, the difference between (A) the sum
of (i) the amount of cash and cash equivalents other than in the Financing
Account, plus (ii) the amount of contracted revenue and accounts receivable due
within thirty (30) days, minus (B) the sum of (i) the amount of payables and
other short-term liabilities due within thirty (30) days other than litigation
related fees and expenses in connection with the Claims, plus (ii) the amount of
the near-term unfunded commitment set forth on Schedule 1.4 of this Agreement,
plus (iii) any contingent obligations or liabilities where the likelihood of the
liability is probable and reasonably estimable; provided, however, that, in the
case of clauses (A)(i) and (A)(ii), any amounts that constitute the





--------------------------------------------------------------------------------





Series A Redemption Price (as defined in the Certificate of Designation) portion
of Adverse Party Proceeds (as defined in the Certificate of Designation) or
Licensing Proceeds (as defined in the Certificate of Designation) shall be
excluded.
“New Securities” means any equity securities of the Corporation or any
Corporation Subsidiary issued after the date hereof, whether or not now
authorized, and rights, options or warrants to purchase such equity securities
of any type whatsoever that are, or may by their terms become, convertible into
or exchangeable for such equity securities; provided that, notwithstanding the
foregoing, “New Securities” shall not include the following: (i) equity
securities of the Corporation or any Corporation Subsidiary or other securities
issued on a pro rata basis as a dividend or distribution on, or in connection
with a split of or recapitalization of, any of equity securities of the
Corporation or any Corporation Subsidiary; (ii) shares of Common Stock issued
pursuant to awards issued under the Corporation’s equity incentive plans to
employees, directors or consultants of the Corporation or any Corporation
Subsidiary; (iii) shares of any Corporation Subsidiary in which following such
issuance, such Corporation Subsidiary is directly or indirectly a wholly-owned
subsidiary of the Corporation; (iv) shares of Common Stock issued or issuable
pursuant to the acquisition of another unrelated entity by the Corporation by
merger, purchase of substantially all of the assets or other reorganization or
to a joint venture agreement, provided, that such issuances are approved by the
Corporation’s Board of Directors; (v) shares of Common Stock issued or issuable
in connection with any settlement of any action, suit, proceeding or litigation
approved by the Corporation’s Board of Directors; and (vi) shares of Common
Stock issued or issuable in or under a transaction for which the holders of at
least a majority of the then outstanding Shares consent or approve as not being
considered New Securities.
“Patents” means, collectively, the patents set forth on Annex B as revised from
time to time.
“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
“Proceedings” means (i) the Claims (and other proceedings relating thereto,
including dispute resolution proceedings), (ii) any and all related pre- and
post-trial proceedings or processes in or in connection with the Claims; (iii)
all appellate proceedings and proceedings on remand, as well as enforcement,
ancillary, parallel or alternate dispute resolution proceedings and processes
arising out of or related to the acts or occurrences alleged in the Claims; (iv)
re-filings or parallel filings relating to the Claims and any other legal,
diplomatic or administrative proceedings or processes founded on the underlying
facts giving rise to or forming a basis for the Claims, in which the
Corporation, any Corporation Subsidiary or any of their respective successor(s)
in interest or assigns or Affiliates is a party; (v) ancillary or enforcement
proceedings related to the facts or Claims alleged from time to time; and (vi)
all arrangements, settlements, negotiations, or compromises made between the
Corporation or any Corporation Subsidiary or any of their respective Affiliates
or representatives and any Adverse Party having the effect of resolving any of
the Claims against any Adverse Party.
“Proceeds” means (A) any and all pre-Tax monetary award, damages, fees,
recoveries, judgments or other property or value recovered by or on behalf of
the Corporation or any Corporation Subsidiary or their respective Affiliates on
account or as a result or by virtue (directly or indirectly) of the Claims or
the Proceedings, whether by negotiation, litigation, arbitration, mediation,
diplomatic efforts, lawsuit, settlement, decree, judgment or otherwise and
whether against the Defendants or any other Adverse Party (including any Person
unrelated to the Defendants who may infringe on the Patents), and includes all
of the Corporation’s and each Corporation Subsidiary’s legal and/or equitable
rights, title and interest in and/or to any of the foregoing, whether in the
nature of ownership, lien, security interest or otherwise, plus (B) any actually
and successfully recovered interest, penalties, lawyer’s fees and costs in
connection with any of the foregoing, plus (C) any consequential, actual, moral,
punitive, exemplary, special, incidental, lost





--------------------------------------------------------------------------------





profits or treble damages awarded and actually and successfully recovered on
account thereof, plus (D) any interest actually and successfully awarded or
later accruing on any of the foregoing, plus (E) any recoveries from actions
commenced by the Corporation or any Corporation Subsidiary against lawyers,
accountants, experts or officers in connection with any of the foregoing or the
pursuit of the Proceedings. For the avoidance of doubt, “Proceeds” includes
cash, real estate, negotiable instruments, choses in action, contract rights,
membership rights, subrogation rights, annuities, future revenue streams
(including milestone and royalty payments), claims, refunds, and any other
rights to payment of cash and/or transfer(s) of things of value or other
property (including property substituted therefor), whether delivered or to be
delivered in a lump sum or in installments, in relation to any claim or
negotiation with any Person in relation to the Proceedings, and shall include
any award of rescissionary, punitive, consequential, treble or exemplary damages
or penalties assessed against any Adverse Party from time to time.
“Requirements of Laws” means any applicable United States federal, state and
local, and any non-U.S., laws, statutes, regulations, rules, codes or ordinances
enacted, adopted, issued or promulgated by any Governmental Entity, including,
if and to the extent the Corporation is subject thereto, any applicable listing
requirements and rules and regulations of NASDAQ and any other stock exchange or
interdealer quotation system.
“Restricted Securities” means (i) the Shares issued hereunder, and (ii) any
securities issued with respect to the Shares by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reincorporation. As to any particular Restricted
Securities, such securities shall cease to be Restricted Securities when they
have (a) been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, (b) been distributed
to the public through a broker, dealer or market maker pursuant to Rule 144 (or
any similar provision then in force) under the Securities Act or become eligible
for sale pursuant to Rule 144(b) (or any similar provision then in force) under
the Securities Act, or (c) been otherwise transferred and new certificates for
them not bearing the Securities Act legend set forth in Section 5.1 have been
delivered by the Corporation. Whenever any particular securities cease to be
Restricted Securities, the holder thereof shall be entitled to receive from the
Corporation, without expense, new securities of like tenor not bearing a
Securities Act legend of the character set forth in Section 5.1.
“SEC” means the Securities and Exchange Commission, including any Governmental
Entity or agency succeeding to the functions thereof.
“Securities Act” means the Securities Act of 1933.
“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.
“Taxes” means any federal, foreign, state, county and local income, gross
receipts, excise, import, property, franchise, ad valorem, license, sales or use
tax or other withholding, social security, Medicare, unemployment compensation
or other employment-related tax, or any other charge, together with all
deficiencies, penalties, additions, interest, assessments, and other
governmental charges with respect thereto.





--------------------------------------------------------------------------------





“Transaction Documents” means this Agreement, the Common Interest Agreement, the
Finance Account Agreement, the Certificate of Designation and any other
agreements, instruments or documents entered into in connection with this
Agreement.
Each of the following terms is defined in the Section set forth opposite such
term:
Balance Sheet
Section 2.3(h)
Board of Directors
Section 2.12
Certificate of Designation
Section 1.1(a)
Closing
Section 1.2(a)
Closing Date
Section 1.2(a)
Common Stock
Section 2.3
Corporation
Introductory paragraph
Corporation Subsidiary
Section 2.1(b)
Disclosure Schedules
Section 2
ERISA
Section 2.13
Exercise Period
Section 4.4(b)
Indemnified Party/Parties
Section 9.1(a)
Losses
Section 9.1(a)
Nominee
Section 4.2(a)
Observer
Section 4.3
Preemptive Right Notice
Section 4.4(b)
Preferred Stock
Section 2.3(a)
Purchase Expenses
Section 9.9
Purchase Price
Recitals
Purchaser
Introductory paragraph
SEC Documents
Section 2.5
Shares
Recitals



2.Representations and Warranties of the Corporation.
As an inducement to the Purchaser to enter into this Agreement and to purchase
the Shares, except as set forth in the Disclosure Schedules attached hereto (the
“Disclosure Schedules”) specifically identifying the subsection of this Section
2 to which such exception relates, the Corporation hereby represents and
warrants to the Purchaser, as follows:
2.1    Organization and Standing; Subsidiaries.


(a.)The Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted. The Corporation is duly qualified or licensed
to transact business as a foreign corporation and is in good standing in each of
the jurisdictions listed in Schedule 2.1(a), which jurisdictions are the only
ones in which the ownership or leasing of its assets or the conduct of its
business requires such qualification or licensing. No other jurisdiction has
demanded, requested or otherwise indicated that the Corporation is required to
so qualify.


(b.)Each of the Subsidiaries of the Corporation is set forth on Schedule 2.1(b)
(collectively, the “Corporation Subsidiaries”). Each Corporation Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation and has





--------------------------------------------------------------------------------





all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted. Each of the Corporation Subsidiaries
is duly qualified or authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification or authorization is
required.


2.2    Corporate Power. The Corporation has all requisite power and authority to
execute and deliver this Agreement and each of the other Transaction Documents,
to issue, sell and deliver the Shares, and to carry out and perform its
obligations under the terms of this Agreement and each of the other Transaction
Documents.


2.3 Capitalization; Governance Matters.


(a.)    The authorized capital stock of the Corporation consists, immediately
prior to the Closing, of:
(i.)80,000,000 shares of common stock, $0.0001 par value per share (the “Common
Stock”), the number of shares of which (A) are issued and outstanding or
(B) reserved for issuance to employees, consultants and directors pursuant to
the Finjan Holdings, Inc. 2013 Global Share Option Plan, the Finjan Holdings,
Inc. 2014 Incentive Compensation Plan, and the Finjan Holdings, Inc. Israeli
Appendix to the 2014 Incentive Compensation Plan upon the exercise of
outstanding stock options or other awards held by Corporation employees
thereunder, are as set forth on Schedule 2.3;


(ii.)10,000,000 shares of Preferred Stock, $0.0001 par value per share (the
“Preferred Stock”), 102,000 of which have been designated Series A Preferred
Stock, and none of which are issued and outstanding.
            
(b.)    All issued and outstanding shares of Common Stock (i) have been duly
authorized, (ii) were validly issued in compliance with Requirements of Law,
including all federal and state securities laws, (iii) are fully paid and
nonassessable, and (iv) were not issued in violation of any preemptive or
similar rights.


(c.)    The Amended and Restated Certificate (which, as of the Closing, shall be
as supplemented by the Certificate of Designation) is in full force and effect.
The designations, powers, preferences, rights, qualifications, limitations and
restrictions in respect of each class and series of authorized capital stock of
the Corporation, including the Shares, are as set forth in the Amended and
Restated Certificate (which, as of the Closing, shall be as supplemented by the
Certificate of Designation) and all such designations, powers, preferences,
rights, qualifications, limitations and restrictions are valid, binding and
enforceable (except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles) and in accordance with all
Requirements of Law. The Shares, when issued and delivered and paid for in
compliance with the provisions of this Agreement and the Amended and Restated
Certificate (which, as of the Closing, shall be as supplemented by the
Certificate of Designation), will be validly issued, fully paid and
non-assessable. When issued, sold and delivered in accordance with the terms of
this Agreement, the Shares will be (i) free of any Liens, other than any Liens
created by or through the Purchaser and restrictions on transfer under U.S.
state and/or federal securities laws and as set forth herein, and (ii) issued in
compliance with all Requirements of Law including state and federal securities
laws.


(d.)    No Person is entitled to any pre-emptive right or right of first refusal
with respect to the issuance of any capital stock of the Corporation, including
the Shares. The issuance of the Shares will not trigger any anti-dilution
provisions of any outstanding securities of the Corporation. Other than as set
forth on Schedule 2.3(d) or as contemplated by this Agreement, there are no
options, warrants or





--------------------------------------------------------------------------------





other rights (including conversion or preemptive rights and rights of first
refusal) to purchase any of the Corporation’s authorized and unissued capital
stock or any securities convertible or exchangeable into any of the
Corporation’s capital stock. There are no outstanding stock appreciation,
phantom stock, profit participation, or similar rights with respect to the
Corporation. To the Corporation’s Knowledge, there are no voting trusts,
proxies, or other agreements or understandings with respect to the voting of any
equity securities of the Corporation, except in connection with proxies in
connection with the Corporation’s 2016 Annual Meeting of Stockholders.


(e.)    Except as provided by this Agreement or as set forth in Schedule 2.3(e),
the Corporation is not a party to any agreement with the holder of any of its
securities that requires the Corporation to purchase any of such securities from
their holder under any circumstances.


(f.)    The Corporation has no Indebtedness other than as set forth in Schedule
2.3(f).
(g.)    Except for the Corporation Subsidiaries, the Corporation does not own
any capital stock, membership interests, security or other interest in any other
Person. Except as as set forth in Schedule 2.3(g), neither the Corporation nor
any of the Corporation Subsidiaries has any understanding or agreement to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person. All of the issued and
outstanding equity securities of each of the Corporation Subsidiaries have been
duly authorized and are validly issued. The Corporation holds of record and owns
beneficially 100% of the outstanding equity securities of each Corporation
Subsidiary free and clear of any Liens, options, warrants, purchase rights,
contracts, commitments, equities, claims and demands. Except as set forth on
Schedule 2.3(g), there are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Corporation or any of the
Corporation Subsidiaries to sell, transfer, or otherwise dispose of any equity
securities of any of the Corporation Subsidiaries or that could require any
Corporation Subsidiary to issue, sell, or otherwise cause to become outstanding
any of its own equity securities. There are no outstanding stock appreciation,
phantom stock, profit participation, or similar rights with respect to any
Corporation Subsidiary. There are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of any equity securities of any
Corporation Subsidiary.


(h.)    Effective as of immediately before the Closing, the number of directors
of the Corporation’s Board of Directors (the “Board of Directors”) is seven (7)
persons, although eight (8) persons have been authorized.


2.4Authorization; No Conflicts.


(a.)All corporate action on the part of the Corporation, its officers, directors
and stockholders necessary for the authorization, execution, delivery and
performance by the Corporation of this Agreement and the other Transaction
Documents and all obligations and transactions contemplated hereby and thereby,
the filing of the Certificate of Designation and the authorization, sale,
issuance and delivery of the Shares, has been taken. This Agreement and the
other Transaction Documents, when executed and delivered by the Corporation,
shall constitute valid and binding obligations of the Corporation, enforceable
against the Corporation in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles. The Corporation (a) is not required to obtain the approval
of the owners or holders of its Common Stock in order to authorize and
consummate the transactions contemplated by this Agreement or any of the other
Transaction Documents and (b) has obtained the approvals of all Persons





--------------------------------------------------------------------------------





necessary to authorize and consummate the transactions contemplated by this
Agreement and the other Transaction Documents.


(b.)Neither the execution and delivery of this Agreement or any of the other
Transaction Documents or the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:


(i.)conflict with, result in a breach or violation of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Lien upon any of the assets or
properties of the Corporation or any Corporation Subsidiary, under (A) the
Amended and Restated Certificate or the Bylaws, (B) any note, instrument,
contract, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which the Corporation or any
Corporation Subsidiary is a party or any of its assets or properties is subject
or by which the Corporation or any Corporation Subsidiary is bound, (C) any
order, injunction, temporary restraining order, judgment, award, decree or
ruling of any Governmental Entity to which the Corporation or any Corporation
Subsidiary is a party or any of its assets or properties is subject or by which
the Corporation or any Corporation Subsidiary is bound, (D) any rule or
regulation of NASDAQ or other Requirements of Law; or


(ii.)require the approval, consent, authorization or act of, or the making by
the Corporation or any Corporation Subsidiary of any declaration, filing or
registration with, any Person (except for, with respect to the offer and sale of
the Shares, (a) any required filings under state securities laws and (b) routine
post-Closing notice filings with the SEC and under state corporation and
securities laws, each of which have been or will be filed timely within the
applicable period therefor).


2.5SEC Documents.


The Common Stock is registered pursuant to Section 12(g) of the Exchange Act and
the Corporation has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act, including all such annual, quarterly and
current reports, proxy information, solicitation statement and registration
statements, and amendments thereto required to have been filed (all of the
foregoing and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being referred
to herein as the “SEC Documents”). As of the date of filing of such SEC
Documents, the SEC Documents complied in all material respects with the
applicable requirements of the regulations of the Exchange Act and the rules and
regulations promulgated thereunder and other Federal, state and local laws,
rules and regulations applicable to such SEC Documents. None of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The SEC Documents contain all material information concerning
the Corporation, and no event or circumstance has occurred prior to the date
hereof that would require the Corporation to disclose such event or circumstance
in order to make the statements in the SEC Documents not misleading but which
has not been so disclosed. The Corporation is not required to file and will not
be required to file any Contract entered into prior to the date hereof and to
which the Corporation is a party or by which the Corporation is bound that has
not been previously filed as an exhibit to its reports filed with the SEC under
the Exchange Act.





--------------------------------------------------------------------------------





2.6Related Parties.
  
(a.)Except as disclosed in Schedule 2.6(a), none of the officers, directors, or
to the Corporation’s Knowledge, any key employee of the Corporation or any
Corporation Subsidiary or any members of their immediate families or other
Affiliates, has any direct or indirect ownership interest in any firm or
corporation with which the Corporation or any Corporation Subsidiary is
affiliated or with which the Corporation or any Corporation Subsidiary has a
business relationship, or any firm or corporation which competes with the
Corporation, other than passive investments in publicly traded companies
(representing less than 1% of such company). No employee, officer, director or
other Affiliate of the Corporation or member of his or her immediate family is
indebted to the Corporation, nor is the Corporation indebted (or committed to
make loans or extend or guarantee credit) to any of them.


(b.)To the Knowledge of the Corporation, except for (i) this Agreement and the
other Transaction Documents and (ii) the agreements set forth on Schedule
2.6(b), there are no other agreements, understandings or proposed transactions
between the Corporation and any of its officers, directors, or holders of the
Corporation’s outstanding capital stock or any Affiliate thereof, including
spouses, or family members of any such officer, director or holders of such
stock, or that would otherwise be required to be disclosed pursuant to Item 404
of Regulation S-K of the SEC.


2.7Compliance with Law; Permits.


The Corporation and each of the Corporation Subsidiaries is in compliance with
all material Requirements of Law. The Corporation and the Corporation
Subsidiaries have all material franchises, permits, licenses and any similar
authority necessary for the conduct of their respective businesses as now being
conducted by them and believe they can obtain, without undue burden or expense,
any similar authority for the conduct of their respective business as planned to
be conducted. Neither the Corporation nor any Corporation Subsidiary is in
default in any material respect under any such franchises, permits, licenses or
similar authority.


2.8Litigation.


Except for the patent challenges disclosed in the SEC Documents, there are no
actions, suits, proceedings, arbitrations, charges, complaints or investigations
pending against the Corporation or any Corporation Subsidiaries or their
respective properties nor, to the Knowledge of the Corporation, is there any
basis for any of the foregoing (nor has the Corporation or any Corporation
Subsidiary received notice of any threat thereof). The foregoing includes any
actions, suits, proceedings, arbitrations, charges, complaints or investigations
that questions the validity of this Agreement or the other Transaction Documents
or the right of the Corporation to enter into any of such agreements, or to
consummate the transactions contemplated hereby or thereby, or which could
reasonably be expected to result, either individually or in the aggregate, in
any material adverse effect upon the Corporation or any Corporation Subsidiary
or any change in the current equity ownership of the Corporation or any
Corporation Subsidiary. Neither the Corporation nor any Corporation Subsidiary
is a party or subject to the provisions of any order, writ, injunction, judgment
or decree of any court or Governmental Entity or instrumentality. Except for (i)
the Litigation or (ii) as set forth on Schedule 2.8, there is no action, suit,
proceeding, arbitration, charge, complaint or investigation by the Corporation
or any Corporation Subsidiary currently pending or which the Corporation or any
Corporation Subsidiary intends to initiate.







--------------------------------------------------------------------------------





2.9Intellectual Property.


(a.)Schedule 2.9(a) contains a complete and accurate list of all (i) patented,
issued or registered Intellectual Property Rights owned or used by the
Corporation or any Corporation Subsidiaries, in each case identifying the patent
or registration number, the applicable jurisdiction, the owner, and the
registration date, (ii) pending patent applications and applications for
registrations of other Intellectual Property Rights filed by the Corporation or
any Corporation Subsidiaries, in each case identifying the application number,
the applicable jurisdiction, the owner, and the filing date, (iii) unregistered
trade names and corporate names owned or used by the Corporation or any
Corporation Subsidiaries, and (iv) unregistered trademarks and service marks
owned or used by the Corporation or any Corporation Subsidiaries. Schedule
2.9(a) also contains a complete and accurate list of all licenses granted by the
Corporation or any Corporation Subsidiaries to any third party with respect to
any Intellectual Property Rights and all licenses and other rights granted by
any third party to the Corporation or any Corporation Subsidiaries with respect
to any Intellectual Property Rights, in each case identifying the subject
Intellectual Property Rights. The Corporation or the Corporation Subsidiaries
owns all right, title and interest to, or has the right to use pursuant to a
valid license, all Intellectual Property Rights necessary for the operation of
the business of the Corporation and each of the Corporation Subsidiaries as
presently conducted and as presently proposed to be conducted, free and clear of
all Liens. The Intellectual Property Rights set forth on Schedule 2.9(a) are
subsisting, valid and enforceable and no such items are subject to any
outstanding injunction, judgment, order, decree, ruling or charge. The loss or
expiration of any Intellectual Property Right or related group of Intellectual
Property Rights owned or used by the Corporation or any Corporation Subsidiaries
has not had a material adverse effect, and no such loss or expiration is
threatened, pending or reasonably foreseeable. The Corporation and the
Corporation Subsidiaries have taken reasonable actions to maintain and protect
the Intellectual Property Rights that any such entity owns and uses, including
causing its employees or contractors to execute invention assignment,
non-disclosure and confidentiality agreements. In each case where an item of
issued, registered, or pending Intellectual Property Rights is owned by the
Corporation or any Corporation Subsidiary (i) the Corporation and the
Corporation Subsidiaries are currently in compliance with all legal requirements
and the Corporation or the applicable Corporation Subsidiary has paid all
filing, registration, maintenance and renewal fees for any issued, registered or
pending Intellectual Property Rights with the relevant patent, copyright, or
trademark office including the U.S. Patent and Trademark Office, and (ii) there
are no defects in the filing or prosecution of such items. In each case where an
item of issued, registered, or pending Intellectual Property Rights is owned by
the Corporation or the Corporation Subsidiaries by assignment, the assignment
has been duly recorded with the proper patent, copyright, or trademark office
including the U.S. Patent and Trademark Office.


(b.)Except as indicated on Schedule 2.9(b), (i) there have been no claims or
demands of any kind pertaining to, or any proceeding (including any court, or
administrative proceeding at the U.S. Patent and Trademark Office) which is
pending or threatened against the Corporation or any Corporation Subsidiary
asserting or alleging the invalidity, misuse or unenforceability of any of such
Intellectual Property Rights listed on Schedule 2.9(a), and to the Corporation’s
Knowledge, there are no grounds for the same, (ii) neither the Corporation nor
any Corporation Subsidiaries has received any written notices of, and neither
the Corporation nor any Corporation Subsidiaries is aware of any facts that
indicate a reasonable likelihood of, any infringement or misappropriation by, or
conflict with, any third party with respect to such Intellectual Property Rights
(including any demand or request that the Corporation or any Corporation
Subsidiaries license any rights from a third party or indemnify any third
party), (iii) to the Corporation’s Knowledge, the conduct of the Corporation’s
or any Corporation Subsidiaries’ business has not infringed, misappropriated or
conflicted with and does not infringe, misappropriate or conflict with any
Intellectual Property Rights of third parties, and (iv) to the knowledge of the
Corporation, except as indicated





--------------------------------------------------------------------------------





on Schedule 2.9(b)(iv), the Intellectual Property Rights owned by or licensed to
the Corporation or any Corporation Subsidiaries have not been infringed,
misappropriated or violated by third parties.


2.10Title to Properties and Assets; Liens. The Corporation has good and
marketable title to, or good and valid leasehold interests in, its properties
and assets, tangible and intangible, in each case free and clear of any Liens,
other than (i) for liens for current taxes not yet due and payable, (ii) for
liens imposed by law and incurred in the ordinary course of business for
obligations not past due and which are not material, (iii) for liens in respect
of pledges or deposits under workers’ compensation laws or similar legislation,
and (iv) minor liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or materially
impair the operations of the Corporation, and which have not arisen otherwise
than in the ordinary course of business.


2.11Financial Statements; No Undisclosed Liabilities.
  
(a.)The financial statements (including, in each case, any related notes) of the
Corporation included in the SEC Documents are complete and accurate in all
material respects and complied as to form and substance in all material respects
with applicable accounting requirements of the SEC and the published rules and
regulations of the SEC or other applicable national securities exchange or
inter-dealer quotation system rules or regulations with respect thereto. Such
financial statements were prepared in accordance with GAAP, applied
consistently, during the periods involved (except in the case of unaudited
interim statements, to the extent that they may include footnotes, may be
condensed or summary statements) and fairly presented in all material respects,
the financial position of the Corporation and the Corporation Subsidiaries as of
the respective dates thereof and the results of operations and cash flows for
the periods indicated.


(b.)Except (i) to the extent shown or reserved for in the Balance Sheet, (ii)
liabilities and/or obligations incurred after the date of the Balance Sheet in
the ordinary course of business or (iii) obligations to perform under contracts
which are not required under GAAP to be reflected in the financial statements of
the Corporation, the Corporation has not and is not subject to any liabilities
or obligations of any nature (including unasserted claims, whether known or
unknown), whether or not accrued, contingent or otherwise.


2.12Material Adverse Effect. Since the date of the balance sheet included in the
most recently filed SEC Documents (the “Balance Sheet”), no event has occurred
that has had or would be reasonably likely to have a Material Adverse Effect.


2.13Employees. Except as disclosed on Schedule 2.13, to the Corporation’s
Knowledge, no employee or officer of, nor any consultant to, the Corporation or
any Corporation Subsidiary is in violation of any term of any employment or
consulting contract, patent disclosure agreement or any other contract or
agreement relating to the relationship of such employee or consultant with the
Corporation or any Corporation Subsidiary or any other party because of the
nature of the business conducted or proposed to be conducted by the Corporation
or any Corporation Subsidiary. Each employee and officer of the Corporation and
each Corporation Subsidiary has executed the Corporation’s standard employee
proprietary information and invention assignment agreement and each current and
former consultant to the Corporation or any Corporation Subsidiary has executed
a written agreement with the Corporation or such Corporation Subsidiary
containing invention assignment and confidentiality provisions in the
Corporation’s customary form. To the Corporation’s Knowledge, none of its or any
Corporation Subsidiary’s employees, officers or consultants are in violation of
such agreements, and no current or former officer, employee or consultant has
excluded works or inventions made prior to his or her relationship with the
Corporation or any Corporation Subsidiary





--------------------------------------------------------------------------------





that are relevant to the business of the Corporation or any Corporation
Subsidiary as conducted or as proposed to be conducted. To the Corporation’s
Knowledge, none of its or any Corporation Subsidiary’s employees are obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of the Corporation and the Corporation
Subsidiaries or that would conflict with the Corporation’s or the Corporation
Subsidiaries’ business as conducted or as proposed to be conducted. Except as
disclosed in Schedule 2.13, the Corporation does not believe it is or will be
necessary to utilize any inventions of any of its or any Corporation
Subsidiary’s employees (or prospective employees) or consultants made prior to
their employment by the Corporation or any Corporation Subsidiary or prior to
entering into a consulting agreement with the Corporation or any Corporation
Subsidiary, as applicable. The employment of each officer and employee of the
Corporation and any Corporation Subsidiary is terminable at the will of the
Corporation or the applicable Corporation Subsidiary without liability for any
severance payments upon termination. To the Corporation’s Knowledge there is no
impending resignation or termination of employment of any officer, key employee
or group of employees of the Corporation or any Corporation Subsidiary. The
Corporation and each Corporation Subsidiary have complied in all material
respects with all laws relating to the employment of labor (including provisions
relating to wages, hours, equal opportunity, collective bargaining and the
payment of social security and other Taxes, and the Employee Retirement Income
Security Act of 1974 (“ERISA”)), and the Corporation is not aware that it or any
Corporation Subsidiary has any labor relations problems (including any union
organizational activities, threatened or actual strikes or work stoppages or
grievances). Neither the Corporation nor any of the Corporation Subsidiaries is
a party to or bound by any collective bargaining agreement or any other Contract
with any labor union. None of the Corporation, any of the Corporation
Subsidiaries or, to the Knowledge of the Corporation, any of its or their
employees is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar agreements, affecting or in conflict with the
present business activities of the Corporation or any Corporation Subsidiary or
the proposed business activities of the Corporation or any Corporation
Subsidiary.


2.14Employee Benefit Plans. Except as set forth on Schedule 2.14:


(a.)Multiemployer Plans. Neither the Corporation nor any Corporation Subsidiary
has any obligation, and has never been required, to contribute to (or any other
liability, including current or potential withdrawal liability, with respect to)
any “multiemployer plan” (as defined in Section 3(37) of ERISA)


(b.)Retiree Welfare Plans. Neither the Corporation nor any Corporation
Subsidiary maintains or has any obligation to contribute to (or any other
liability with respect to) any plan or arrangement whether or not terminated,
which provides medical, health, life insurance or other welfare-type benefits
for current or future retired or terminated employees (except for limited
continued medical benefit coverage required to be provided under Section 4980B
of the Code or as required under applicable state law).


(c.)Defined Benefit Plans. Neither the Corporation nor any Corporation
Subsidiary maintains, contributes to or has any liability under (or with respect
to) any employee plan that is a tax-qualified “defined benefit plan” (as defined
in Section 3(35) of ERISA), whether or not terminated.


(d.)Defined Contribution Plans. Neither the Corporation nor any Corporation
Subsidiary maintains, contributes to or has any liability under (or with respect
to) any employee plan that is a tax-qualified “defined contribution plan” (as
defined in Section 3(34) of ERISA), whether or not terminated.







--------------------------------------------------------------------------------





(e.)Other Plans. Neither the Corporation nor any Corporation Subsidiary
maintains, contributes to or has any liability under (or with respect to) any
plan or arrangement providing benefits to current or former employees, including
any bonus plan, profit sharing, stock option, employee stock purchase or other
plan or arrangement providing for deferred or other compensation, employee
health or other welfare benefit plan or other arrangement, or severance
agreements, programs, policies or arrangements, whether or not terminated and
whether or not subject to ERISA.


(f.)Unfunded Liability. No plan maintained by the Corporation or any Corporation
Subsidiary or to which the Corporation or any Corporation Subsidiary has an
obligation to contribute, or with respect to which the Corporation or any
Corporation Subsidiary has any other liability, has any unfunded liability.


(g.)Plan Qualification and Compliance. None of the employee benefit plans set
forth on Schedule 2.14 is intended to be qualified under Section 401(a) of the
Code. Each employee benefit plan set forth on Schedule 2.14 and all related
trusts, insurance contracts and funds have been maintained, funded and
administered in material compliance with their respective terms and with all
applicable laws.


For purposes of this Section 2.14, the term “Corporation” includes all entities
under common control with the Corporation pursuant to Section 414(b) or (c) of
the Code.
2.15Taxes.
  
(a.)(i) The Corporation and each Corporation Subsidiary has timely filed all Tax
Returns required to be filed by it; (ii) all such Tax Returns are complete and
accurate in all material respects, disclose all Taxes required to be paid by the
Corporation or any Corporation Subsidiary, for the periods covered thereby and
have been prepared in compliance with all applicable laws and regulations; (iii)
the Corporation and each Corporation Subsidiary has timely paid all Taxes
(whether or not shown on such Tax Returns) due and owing by it and has withheld
and paid over to the appropriate taxing authority all Taxes that it is required
by law to withhold or to collect for payment from amounts paid or owing to any
employee, stockholder, creditor or other third party; (iv) neither the
Corporation nor any Corporation Subsidiary has waived or been requested to waive
any statute of limitations in respect of Taxes which waiver is currently in
effect; (v) neither the Corporation nor any Corporation Subsidiary is currently
the beneficiary of any extension of time within which to file any Tax Return;
(vi) there is no action, suit, investigation, audit, claim or assessment pending
or, to the Knowledge of the Corporation, proposed or threatened with respect to
Taxes of the Corporation or any Corporation Subsidiary and no information
related to Tax matters has been requested by any foreign, Federal, state or
local taxing authority; (vii) there are no Liens for Taxes upon the assets or
properties of the Corporation nor any Corporation Subsidiary except Liens
relating to current Taxes not yet due; and (viii) there are no material
unresolved questions or claims concerning any Tax liability of the Corporation
or any Corporation Subsidiary.


(b)    Neither the Corporation nor any Corporation Subsidiary is liable for the
Taxes of another Person in a material amount (i) under Treasury Regulation §
1.1502-6 (or comparable provisions of state, local or foreign law), (ii) as a
transferee or successor, or (iii) by contract or indemnity or otherwise. Except
as set forth on Schedule 2.15(b), neither the Corporation nor any Corporation
Subsidiary is a party to any Tax sharing or indemnity agreements. Neither the
Corporation nor any Corporation Subsidiary has been a member of any affiliated
group as defined in Section 1504 of the Code that has filed a consolidated
return for Federal income tax purposes (or any similar group under state, local
or foreign law). Neither the Corporation nor any Corporation Subsidiary has made
any payments, or is obligated to make payments or





--------------------------------------------------------------------------------





is a party to an agreement that could obligate it to make any payments that
would not be deductible under Section 280G of the Code.
2.16Insurance. The Corporation and the Corporation Subsidiaries have maintained
insurance in such types and amounts as appropriate for their respective
businesses. Neither the Corporation nor any Corporation Subsidiary has any
self-insurance or co-insurance programs. Neither the Corporation nor any
Corporation Subsidiary has been refused any insurance coverage sought or applied
for and neither the Corporation nor any Corporation Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.


2.17Claims.


(a.)The Corporation and the Corporation Subsidiaries have sole and exclusive
ownership of the Claims. No stockholder or other Affiliate of the Corporation or
any Corporation Subsidiary has any ownership interest in the Claims. Neither the
Corporation nor any Corporation Subsidiary, nor any Person on their behalf, has
assigned, transferred, pledged, encumbered or given, as collateral or otherwise,
to any Person, any right or interest of the Corporation or any Corporation
Subsidiary in the Claims or the Proceeds.


(b.)There are no Persons who have Liens of any kind against any amount to which
the Corporation or any Corporation Subsidiary may be entitled on account of the
Claims and/or Proceedings.


2.18Negative Litigation Event. As of the date hereof, no Negative Litigation
Event has occurred, and neither the Corporation nor any of its Subsidiaries is
aware of any facts that indicate a reasonable likelihood of the occurrence of a
Negative Litigation Event.


2.19Brokers or Finders. Except as set forth on Schedule 2.19, neither the
Corporation nor any Corporation Subsidiary has engaged any brokers, finders or
agents, and the Purchaser have not incurred, and will not incur, directly or
indirectly, as a result of any action taken by the Corporation or any
Corporation Subsidiary, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the transactions
contemplated by or under this Agreement and the other Transaction Documents.


2.20Offering. Subject to the accuracy of the Purchaser’s representations and
warranties in Section 3, the offer, sale and issuance of the Shares to be issued
in conformity with the terms of this Agreement will constitute transactions
exempt from the registration requirements of Section 5 of the Securities Act and
are in compliance with all applicable securities laws of the United States and
are in compliance with and will have been registered or qualified (or are exempt
from registration or qualification) under the registration, permit or
qualification requirements of all applicable securities laws of each of the
states whose laws govern the issuance of any Shares. Neither the Corporation nor
any agent on its behalf has (i) solicited or will solicit any offers to sell or
has offered to sell or will offer to sell all or part of the Shares to any
person or persons so as to bring the sale of such Shares by the Corporation
within the registration provisions of the Securities Act or any state securities
laws or (ii) engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Shares. None of the Corporation, any of its Affiliates
or any Person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Shares or cause this
offering of Shares to the Purchaser to be integrated with any prior offering of
the Corporation’s securities.





--------------------------------------------------------------------------------







2.21Disclosure. Neither this Agreement (including all the exhibits and schedules
hereto) nor any related agreements nor any certificates or other information
delivered in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein not misleading in light of the circumstances under which they were
made.




3.Representations and Warranties of the Purchaser. As an inducement to the
Corporation to enter into this Agreement and to issue and sell the Shares, the
Purchaser hereby represents and warrants to the Corporation as follows:


3.1Organization. The Purchaser is a Delaware limited liability company and is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation.


3.2Authorization.


(a.)The Purchaser has all requisite legal and corporate power and authority to
execute and deliver this Agreement and each of the other Transaction Documents
to which it is a party, to purchase the Shares hereunder and to carry out and
perform its obligations under the terms of this Agreement and each of the other
Transaction Documents to which it is a party. All action on the part of the
Purchaser necessary for the authorization, execution, delivery and performance
of this Agreement and each of the other Transaction Documents to which it is a
party and the performance of all of the Purchaser’s obligations under this
Agreement and each of the other Transaction Documents to which it is a party,
has been taken.


(b.)This Agreement and each of the other Transaction Documents to which it is a
party, when executed and delivered by the Purchaser, shall constitute valid and
binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with their terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.


(c.)No consent, approval, authorization, order, filing, registration or
qualification of or with any court, Governmental Entity or third person is
required to be obtained by the Purchaser in connection with the execution and
delivery of this Agreement and each of the other Transaction Documents to which
it is a party, or the performance of the Purchaser’s obligations hereunder or
thereunder.


3.3Accredited Investor. The Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act on the basis indicated
therein.


3.4Restriction on Resale. The Purchaser acknowledges that the Shares must be
held indefinitely unless subsequently registered under the Securities Act or
unless an exemption from such registration is available. The Purchaser further
understands that there is no assurance that any exemption from registration
under the Securities Act will be available to a resale of the Shares by the
Purchaser or, if available, that such exemption will allow the Purchaser to
dispose of or otherwise transfer any or all of the Shares in the amounts or at
the times the Purchaser might propose. The Purchaser understands and
acknowledges that no public market now exists for the Shares and that the
Corporation has made no assurances that a public market will ever exist for the
Shares.







--------------------------------------------------------------------------------





3.5Legends. The Purchaser understands and agrees that the certificates
evidencing the Shares, or any other securities issued in respect of the Shares
upon any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall bear the legends set forth in Section 5.1.


3.6Brokers or Finders. The Corporation will not incur, as a result of any action
taken by the Purchaser, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the transactions
contemplated by or under this Agreement and the other Transaction Documents.


4.Covenants; Purchaser Rights.


4.1Information Rights.


(a.)Financial Statements. Following the Closing, and so long as the Purchaser
continues to hold 20% or more of the Shares originally issued to the Purchaser
at the Closing, the Corporation shall be required to deliver to the Purchaser
(whether in hard copy, by e-mail or e-mail notification that the applicable
information is available on the SEC’s EDGAR site) the following information:


i.As soon as available, and in any event within 90 days after the end of each
Fiscal Year, the audited balance sheet of the Corporation as at the end of each
such Fiscal Year and the audited statements of income, cash flows and changes in
stockholders’ equity for such year, accompanied by the certification of an
independent certified public accountant of recognized national standing, to the
effect that, except as set forth therein, such financial statements have been
prepared in accordance with GAAP, applied on a basis consistent with prior years
and fairly present in all material respects the financial condition of the
Corporation as of the dates thereof and the results of its operations and
changes in its cash flows and stockholders’ equity for the periods covered
thereby. Purchaser hereby acknowledges and agrees that Marcum LLP, the
Corporation’s independent registered public accounting firm, is of recognized
national standing.


ii.As soon as available, and in any event within 45 days after the end of each
fiscal quarter, the balance sheet of the Corporation at the end of such quarter
and the statements of income, cash flows and changes in stockholders’ equity for
such quarter, all in reasonable detail and all prepared in accordance with GAAP,
consistently applied, and certified by the Chief Financial Officer of the
Corporation.


iii.As soon as available, and in any event within 30 days after the end of each
accounting month of the Corporation, a balance sheet of the Corporation at the
end of such month and the statements of income, cash flows and changes in
stockholders’ equity for such month, all in reasonable detail and all prepared
in accordance with GAAP, consistently applied, along with a calculation of Net
Cash, each certified by the Chief Financial Officer of the Corporation.


iv.To the extent the Corporation is required by Requirements of Law or pursuant
to the terms of any outstanding indebtedness of the Corporation to prepare such
reports, any annual reports, quarterly reports and other periodic reports
(without exhibits) actually prepared by the Corporation as soon as available.


v.No later than 30 days prior to the start of each Fiscal Year, an annual
budget, which shall include consolidated capital and operating expense budgets,
cash flow projections and income and loss projections for the Corporation in
respect of such Fiscal Year, all itemized in reasonable detail and prepared on a
monthly basis, and, promptly after preparation, any revisions to any of the
foregoing.





--------------------------------------------------------------------------------







vi.Promptly following receipt by the Corporation, each audit response letter,
accountant’s management letter or other written support submitted to the
Corporation by its independent public accountants in connection with an annual
or interim audit of the books of the Corporation.


vii.Promptly after commencement thereof, notice of all actions, suits, claims,
proceedings, investigations and inquiries involving the Corporation or any
Corporation Subsidiary that would reasonably be expected to materially adversely
affect the Corporation or such Corporation Subsidiary.


viii.Within one Business Day of becoming aware thereof, written notice of a
Negative Treasury Event (as defined in the Certificate of Designation);


ix.Written notice within five Business Days of becoming aware of any material
change in any of the information contained in the representations and warranties
and/or Exhibits to this Agreement.


(b.)Inspection Rights. Following the Closing, and so long as the Purchaser
continues to hold 20% or more of the Shares originally issued to the Purchaser
at the Closing, the Corporation shall, and shall cause the Corporation
Subsidiaries and each of their respective officers, directors, managers and
employees to, (i) afford the Purchaser and its representatives, during normal
business hours and upon reasonable notice, reasonable access to its officers,
employees, auditors, properties, offices, plants and other facilities and to all
books and records, and (ii) afford the Purchaser the opportunity to consult with
its officers from time to time regarding the Corporation’s and the Corporation
Subsidiaries’ affairs, finances and accounts as each the Purchaser may
reasonably request upon reasonable notice. Any information disclosed to the
Purchaser (or its representatives) shall be subject to an appropriate
confidentiality agreement. The Purchaser (and its representatives) shall take
reasonable steps, to the extent commercially practicable, to minimize the
disruption caused by any such inspection. The right set forth in this Section
4.1 shall not and is not intended to limit any rights which the Purchaser may
have with respect to the books and records of the Corporation, or to inspect its
properties or discuss its affairs, finances and accounts under the laws of the
jurisdiction in which the Corporation is incorporated.


4.2Board of Directors Rights. Upon the earliest to occur of (x) a Negative
Litigation Event, (y) a Negative Treasury Event or (z) the date that is 1,620
days after the Closing Date (so long as, in the case of this clause (z), the
Purchaser continues to hold 20% or more of the Shares originally issued to the
Purchaser at the Closing), the following provisions shall apply:


(a.)The Purchaser shall have the right to designate a total of one Person to
serve as a member of the Board of Directors (the “Nominee”). The Corporation
shall promptly (and in any event within ten (10) Business Days of request by the
Purchaser) (i) increase the size of the Board of Directors, if necessary, and
(ii) appoint such Nominee to the Board of Directors. If at the time of such
appointment the Corporation has a staggered Board of Directors, such Nominee
shall be appointed to the class of the Board of Directors that has the longest
remaining term at the time of such appointment.


(b.)The Corporation shall take (and cause to be taken) all actions and agrees to
exercise all authority under Requirements of Law to cause any slate of directors
presented to stockholders of the Corporation for election to the Board of
Directors to include the Nominee. In this regard, the Corporation shall, subject
to Requirements of Law, duly nominate the Nominee for election to the Board of
Directors and shall solicit proxies in favor of the election of the Nominee from
the stockholders of the Corporation entitled





--------------------------------------------------------------------------------





to vote for the election of directors. In connection therewith and in
furtherance thereof, the Corporation shall include in any proxy solicitation
materials related to the election of members of the Board of Directors such
information regarding the Nominee and recommendations of the Board of Directors
as are appropriate in proxy solicitation materials or as may be required under
the rules and regulations promulgated by the SEC.


(c.)Following the election of a Nominee to the Board of Directors and so long as
Shares remain outstanding, such Nominee shall not be removed from the Board of
Directors except by the Purchaser. Upon the resignation, removal by the
Purchaser, death or disability of a Nominee serving as a director of the Board
of Directors, the Purchaser shall have the right to designate a replacement
Nominee and either the remaining directors on the Board of Directors shall
promptly (and in any event within ten Business Days) appoint such replacement
Nominee to fill the vacancy on the Board of Directors or, if the remaining
directors fail to appoint such replacement Nominee to fill such vacancy, then
the Corporation shall duly nominate such replacement Nominee for election to the
Board of Directors pursuant to Section 4.2(b), and, if reasonably requested by
the Purchaser in order to elect or appoint such nominee, promptly call (or cause
to be called) and hold a special meeting of the Corporation’s stockholders for
the purpose of voting on such replacement Nominee.


4.3Board Observer Rights. For so long as the Purchaser continues to hold 20% or
more of the Shares originally issued to the Purchaser at the Closing, the
Purchaser shall have the right to designate one representative (an “Observer”)
with the right to attend and observe all meetings of the Board of Directors or
committees designated by the Board of Directors. The Corporation shall promptly
invite (or cause to be invited) the Observer to attend all meetings of the Board
of Directors or any committee thereof and, in this respect, shall give (or cause
to be given) to the Observer copies of all notices, minutes, consents, and other
material that the Corporation provides to its directors at the same time as such
materials are provided to its directors. Notwithstanding the foregoing, the
Corporation reserves the right to exclude the Observer from access to any
material or meeting or portion thereof if and only to the extent the Corporation
believes that such exclusion is reasonably necessary to preserve the
attorney-client privilege.


4.4Preemptive Rights.
 
(a.)Following the Closing, the Purchaser shall have the right to purchase any
New Securities that the Corporation or any Corporation Subsidiary may from time
to time propose to issue or sell to any Person.


(b.)At least thirty (30) Business Days prior to any issuance or sale referred to
in Section 4.4(a), the Corporation shall notify in writing the Purchaser of such
proposed issuance or sale (the “Preemptive Right Notice”). The Preemptive Right
Notice shall describe the proposed issuance or sale and the material terms and
conditions thereof, including: (i) the number of New Securities proposed to be
issued and the percentage of the Corporation's or such Corporation Subsidiary’s
outstanding Common Stock, as applicable, on a fully diluted basis, that such
issuance would represent; (ii) the proposed issuance date, which shall be at
least thirty (30) Business Days from the date of the Preemptive Right Notice;
(iii) the proposed purchase price per share and (iv) a summary of the material
terms of such New Securities. The Purchaser shall for a period of twenty (20)
Business Days following the receipt of a Preemptive Right Notice (the “Exercise
Period”) have the right to elect irrevocably to purchase, at the purchase price
set forth in the Preemptive Right Notice, all or any portion of such New
Securities, by delivering a written notice to the Corporation.


(c.)Subject to the Certificate of Designation, the Corporation shall be free to
complete the proposed issuance or sale of New Securities described in the
Preemptive Right Notice with





--------------------------------------------------------------------------------





respect to any New Securities not elected to be purchased pursuant to Section
4.4(b) above in accordance with the terms and conditions set forth in the
Preemptive Right Notice (except that the amount of New Securities to be issued
or sold by the Corporation may be reduced) so long as such issuance or sale is
closed within sixty (60) Business Days after the expiration of the Exercise
Period (subject to the extension of such sixty (60) Business Day period for a
reasonable time not to exceed thirty (30) days to the extent reasonably
necessary to obtain necessary approvals from Governmental Entities). In the
event the Corporation has not sold such New Securities within such time period,
the Corporation shall not thereafter issue or sell any New Securities without
first again offering such securities to the Stockholders in accordance with the
procedures set forth in this Section 4.4.


(d.) Upon the consummation of the issuance of any New Securities in accordance
with this Section 4.4, the Corporation shall deliver to the Purchaser
certificates (if any) evidencing the New Securities, which New Securities shall
be issued free and clear of any Liens (other than those arising hereunder and
those attributable to the actions of the purchasers thereof), and the
Corporation shall so represent and warrant to the purchaser thereof, and further
represent and warrant to such purchaser that such New Securities shall be, upon
issuance thereof to the Purchaser and after payment therefor, duly authorized,
validly issued, fully paid and non-assessable. The Purchaser shall deliver to
the Corporation the purchase price for the New Securities purchased by wire
transfer of immediately available funds. Each party to the purchase and sale of
New Securities shall take all such other actions as may be reasonably necessary
to consummate the purchase and sale including entering into such additional
agreements as may be necessary or appropriate.


4.5Reporting Status. The Corporation shall comply with all Requirements of Law,
including the rules and regulations under the Securities Act and the Exchange
Act, and the rules of any securities exchange upon which any shares of its
capital stock are listed. The Corporation shall use commercially reasonable
efforts to maintain its status as a company with securities registered under
Section 12 of the Exchange Act and the quotation of the Common Stock on NASDAQ,
and shall timely file all reports and other filings required to be filed by it
under the Securities Act and the Exchange Act, the rules and regulations adopted
by the SEC thereunder or the rules and regulations of NASDAQ. The Corporation
shall take such further action as the Purchaser may reasonably request to enable
such holders to sell Restricted Securities pursuant to Rule 144 adopted by the
SEC under the Securities Act (as such rule may be amended from time to time) or
any similar rule or regulation hereafter adopted by the SEC. Upon reasonable
request, the Corporation shall deliver to any holder of Restricted Securities a
written statement as to whether it has complied with such requirements.


4.6Public Disclosure of Transaction. On or before 5:30 p.m., New York City time,
on or before the Fourth Business Day immediately following the date hereof, the
Corporation shall issue a press release announcing the entry into this Agreement
and describing the terms of the transactions contemplated hereby and by the
other Transaction Documents.


4.7Pursuit of the Claims. The Corporation shall use its commercially reasonable
best efforts and exercise good faith and reasonable commercial judgment, but at
all times within the bounds of any applicable law and rules of professional
responsibility: (i) in pursuing all of the Corporation’s and the Corporation
Subsidiaries’ or any of their respective Affiliates’ legal and equitable rights
in the Claims and/or Proceedings and with respect to the Proceeds; (ii) to bring
the Claims and/or Proceedings to settlement or final judgment; and (iii) to
enforce collection of all money and other Proceeds due on account of the Claims
and/or Proceedings or other enforcement actions relating to the Proceeds,
including any settlement(s) with Adverse Parties. The Corporation shall maintain
and prosecute the Patents.







--------------------------------------------------------------------------------





4.8Finance Account Agreement. Prior to the Closing, the Corporation and the
Purchaser shall enter into an agreement, in form and substance reasonably
satisfactory to the Purchaser, to provide that the use of funds held in the
Financing Account shall be as in accordance with uses reasonably approved by the
Purchaser (the “Finance Account Agreement”).


4.9Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters.


(a.)During the period prior to the Closing Date, each party hereto shall refrain
from taking any action which would render any representation or warranty
contained in Section 3 or 4 inaccurate as of the Closing Date. Each party shall
promptly notify the other of any action, suit or proceeding that shall be
instituted or threatened against such party to restrain, prohibit or otherwise
challenge the legality of any transaction contemplated by this Agreement.


(b.)During the period prior to the Closing Date, the Corporation will notify
Purchaser of (i) any Material Adverse Effect, (ii) any lawsuit, claim,
proceeding or investigation that is threatened, brought, asserted or commenced
against the Corporation which would have been listed in Schedule 2.8 if such
lawsuit, claim, proceeding or investigation had arisen prior to the date hereof,
(iii) any notice or other communication from any third Person alleging that the
consent of such third Person is or may be required in connection with the
transactions contemplated by this Agreement, and (iv) any material default under
any agreement of the Corporation or any Corporation Subsidiary or event which,
with notice or lapse of time or both, would become such a default on or prior to
the Closing Date and of which the Corporation has Knowledge.


4.10Operations Prior to the Closing Date. During the period prior to the Closing
Date, the Corporation shall operate and carry on its and the Corporation
Subsidiaries’ business only in the ordinary course and substantially as
presently operated. Consistent with the foregoing, the Corporation shall keep
and maintain its assets in good operating condition and repair and shall use its
commercially reasonable best efforts consistent with good business practice to
maintain the business organization of the Corporation and the Corporation
Subsidiaries intact and to preserve the goodwill of the suppliers, contractors,
licensors, licensees, employees, customers, distributors and others having
business relations with the Corporation or the Corporation Subsidiaries.


4.11Acquisition Proposals. During the period prior to the Closing Date, the
Corporation will not, and will not authorize or permit any officer, director or
employee of the Corporation or any Affiliate of Seller or authorize any
investment banker, attorney, accountant or other representative retained by the
Corporation or any Affiliate of the Corporation to, directly or indirectly,
solicit or encourage, or furnish information with respect to the Corporation to
or engage in any discussions with any Person in connection with, any proposal
for the acquisition of all or a substantial portion of the Corporation or any
financing transaction, other than as contemplated by this Agreement. The
Corporation will promptly cease or cause to be terminated any existing
activities or discussions with any Person with respect to any of the foregoing.


5.Transfer Restrictions.
  
(a.)Subject to compliance with applicable securities laws, the Shares shall be
Transferable to any Person other than (i) the Defendants or any Affiliate
thereof, (ii) the Persons listed on Schedule 5(a), or (iii) any licensee or
Person reasonably likely to become a licensee of the Patents.


(b.)Each certificate or instrument representing Restricted Securities shall be
imprinted with a legend in substantially the following form:





--------------------------------------------------------------------------------





“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR IN A TRANSACTION
WHICH QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND THE SECURITIES LAW OF ANY APPLICABLE
STATE.”
(c.)If any Restricted Securities become eligible for sale pursuant to Rule
144(b), the Corporation shall, upon the reasonable request of the holder of such
Restricted Securities, remove the legend set forth in Section 5(b) from the
certificates for such Restricted Securities.


6.Conditions to the Purchaser’s Obligations at Closing. The obligations of the
Purchaser to purchase Shares at the Closing are subject to the fulfillment, on
or before such Closing, of each of the following conditions, unless waived by
the Purchaser:


6.1Representations and Warranties; Covenants. The representations and warranties
of the Corporation contained in Section 2 shall be true and correct in all
respects as of the date of Closing. The Corporation shall have complied with
each of its covenants set forth herein.


6.2Consents, Permits and Waivers. The Corporation shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated hereby and by the other Transaction Documents.


6.3No Prohibitions. No provision of any Requirements of Law and no order,
injunction, temporary restraining order, judgment, award, decree or ruling of
any Governmental Entity shall prohibit or otherwise challenge the legality or
validity of the transactions contemplated by this Agreement.


6.4Blue Sky. The Corporation shall have obtained all necessary blue sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any Governmental Entity or regulatory body of the United States or
of any state or foreign jurisdiction that are required in connection with the
lawful offer, sale and issuance of the Shares.


6.5Certificate of Designation. The Certificate of Designation shall have been
filed with and certified by the Secretary of State of the State of Delaware.


6.6Other. The Purchaser shall have received a correct and complete copy of the
items set forth on Schedule 6.6 and the Purchaser shall be satisfied with the
contents thereof in its sole and absolute discretion.


6.7Schedules. The Corporation shall have delivered correct and complete copies
of all schedules contemplated hereunder and the Purchaser shall be satisfied
with the contents thereof in its sole and absolute discretion.


6.8Finance Account Agreement. The Finance Account Agreement shall be in form and
substance satisfactory to the Purchaser in its sole and absolute discretion.







--------------------------------------------------------------------------------





6.9Closing Deliverables. At the Closing, the Corporation shall have delivered to
the Purchaser, the following:


(a.)a certificate executed by the Chief Executive Officer of the Corporation on
behalf of the Corporation, certifying the satisfaction of the conditions to
closing listed in Sections 6.1, 6.2, 6.4 and 6.5;


(b.)a certificate executed by the Corporation’s Secretary on behalf of the
Corporation having attached thereto (i) the Corporation’s Amended and Restated
Certificate as in effect at the time of the Closing, including a copy of the as
filed Certificate of Designation, certified by the Secretary of State of the
State of Delaware, (ii) the Corporation’s Bylaws as in effect at the time of the
Closing, and (iii) resolutions approved by the Board of Directors authorizing
the transactions contemplated hereby;


(c.)good standing certificates with respect to the Corporation from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Corporation is qualified to do business, dated a recent date before the Closing;


(d.)the Finance Account Agreement, duly executed by the Corporation and the
applicable bank; and


(e.)to the Purchaser, free and clear of all Liens, a stock certificate, duly
executed by the Corporation, evidencing 102,000 Shares.


6.10Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchaser, and the Purchaser shall have received all
such counterpart originals or certified or other copies of such documents as
they may reasonably request.


7.Conditions to the Corporation’s Obligations at Closing. The Corporation’s
obligation to sell and issue the Shares at Closing to the Purchaser is subject
to the fulfillment on or before the Closing of the following conditions, unless
waived by the Corporation:


7.1Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all respects as of
the Closing.


7.2No Prohibitions. No provision of any Requirements of Law or ruling of any
Governmental Entity shall prohibit or otherwise challenge the legality or
validity of the transactions contemplated by this Agreement.


7.3Closing Deliverables. At the Closing, the Purchaser shall have (a) delivered
to the Corporation (i) all such counterpart originals or certified or other
copies of this Agreement, the other Transaction Documents to which the Purchaser
is a party and such other documents as the Corporation may reasonably request,
(ii) a certificate executed by the Purchaser certifying the satisfaction of the
condition to closing listed in Section 7.1.


8.Termination of the Agreement Prior to Closing.







--------------------------------------------------------------------------------





8.1Termination Triggers. Notwithstanding anything to the contrary herein, this
Agreement may be terminated (i) by either party at any time after the twentieth
(20th) Business Day following the date hereof if the Closing shall not have
occurred by such date; provided, however, that if the Closing shall not have
occurred as a result of the failure of the conditions set forth in Section 6 to
be satisfied by such date, then the Purchaser may extend such date in its sole
discretion, (ii) by the mutual written consent of the Corporation and the
Purchaser or (iii) by either party upon the breach of any representation,
warranty or covenant set forth herein by the other party that would result in
the failure of the conditions set forth in Sections 6 or 7 (as applicable) to be
satisfied.


8.2Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party hereto as to which such
termination has occurred; provided, however, that nothing herein shall relieve
any party from liability for any breach of this Agreement or the Corporation of
its obligations under Section 9.9.
9.Miscellaneous.


9.1Indemnification.


(a.)In addition to all rights and remedies available to the Purchaser at law or
in equity, the Corporation shall indemnify the Purchaser and its Affiliates,
stockholders, members, officers, directors, managers, partners, employees,
agents, representatives, heirs, successors and assigns (each an “Indemnified
Party,” and collectively, the “Indemnified Parties”) and shall save and hold
each of them harmless against, and pay on behalf of or reimburse such party as
and when incurred for, any loss, liability, obligation, demand, claim, action,
cause of action, proceeding, judgment, settlement, cost (including attorneys’
fees), damage, deficiency, Tax, penalty, fine, expense, or disbursement, whether
or not arising out of any claims by or on behalf of any third party, including
interest, penalties, reasonable attorneys’ fees and expenses, and all reasonable
amounts paid in investigation, defense, or settlement of any of the foregoing
(collectively, “Losses”) which any such party may suffer, sustain, or become
subject to, as a result of, in connection with, relating or incidental to, or by
virtue of:


(i.)Any misrepresentation or breach of a representation or warranty on the part
of the Corporation under Section 2 or any certificate delivered hereunder; or


(ii.)Any nonfulfillment or breach of any covenant or agreement on the part of
the Corporation under this Agreement or under any of the other Transaction
Documents.


(b.)The obligations of the Corporation to each Indemnified Party under this
Section 9.1 will be separate and distinct obligations and will survive any
transfer of the Shares by the Purchaser and the expiration or termination of
this Agreement or any other Transaction Document.


9.2Survival of Warranties. The warranties, representations and covenants of the
Corporation and Purchaser contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation or knowledge of the subject matter
thereof made by or on behalf of the Purchaser or the Corporation.


9.3Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their





--------------------------------------------------------------------------------





respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.


9.4Governing Law and Jurisdiction. This Agreement and any controversy arising
out of or relating to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of State of New York, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of New York, with the Corporation and the
Purchaser hereby agreeing to personal jurisdiction and venue in such court of
competent jurisdiction in the federal and state courts of the City of New York,
New York.


9.5Counterparts; Facsimile or PDF. This Agreement may be executed and delivered
by facsimile, PDF signature or electronic signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


9.6Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.7Disclosure Schedules. The Disclosure Schedules shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
Section 2.


9.8Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (c) the next business day upon deposit with a
reputable national overnight delivery service for overnight delivery, (d) five
(5) days after having been sent, to be sent as follows:


If to the Purchaser:
Halcyon Long Duration Recoveries Investments I LLC
Attention: General Counsel
477 Madison Avenue, 8th Floor
New York, New York 10022


If to the Corporation:
Finjan Holdings, Inc.
Attention: Chief Executive Officer
2000 University Avenue, Suite 600
East Palo Alto, CA
Email: ##############
Facsimile:







--------------------------------------------------------------------------------





with copies to (which shall not constitute notice):


GCA Law Partners LLP
2570 W. El Camino Real, Suite 510
Mountain View, California 94040
Attention: Jon C. Gonzales
Email: jgonzales@gcalaw.com
Facsimile: 650-428-3901


9.9Expenses. The Corporation and the Purchaser shall each pay its own expenses
in connection with the transactions contemplated by this Agreement; provided,
however, that the Corporation shall pay up to a total of $200,000 of the
Purchaser’s reasonable and documented fees and expenses (the “Purchaser
Expenses”) in connection with this Agreement and the transactions contemplated
hereby (it being agreed and understood that, at the Purchaser’s option, the
amount of the Purchaser Expenses shall be payable by offsetting the amount due
from the Purchaser pursuant Section 1.2(c)).


9.10Remedies; Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement or
any of the other Transaction Documents, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled. The Purchaser shall be
entitled to enforce any rights it has under this Agreement or the Transaction
Documents specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.


9.11Amendments and Waivers. Except as expressly provided herein, any term of
this Agreement may be amended, terminated or waived only with the written
consent of the Corporation and (i) the holders of at least a majority of the
then-outstanding Shares or (ii) for an amendment, termination or waiver effected
prior to the Closing, the Purchaser. Any amendment or waiver effected in
accordance with this Section 9.11 shall be binding upon the Purchaser and each
transferee of the Shares, each future holder of all such securities, and the
Corporation.


9.12Confidentiality. The parties will keep confidential the Confidential
Information (which obligation shall continue for a period of 1 year following
the redemption of all Shares) save that such Confidential Information may be
disclosed: (a) if so required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body with
jurisdiction over the affairs of the Purchaser or any Affiliate of the
Purchaser; (b) if required in connection with any legal proceedings; or (c) to
Affiliates and representatives of Purchaser who have a specific need to review
such Confidential Information for legal or compliance reasons. The parties agree
not to use any Confidential Information for any unlawful purpose.


9.13Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


9.14Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or





--------------------------------------------------------------------------------





approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.


9.15Rights of Purchaser. The Purchaser shall have the absolute right to exercise
or refrain from exercising any right or rights that the Purchaser may have by
reason of this Agreement or the other Transaction Documents, the Amended and
Restated Certificate, the Bylaws, or at law or in equity, including the right to
consent to the waiver of any obligation of the Corporation and to enter into an
agreement with the Corporation for the purpose of modifying this Agreement or
the other Transaction Documents, and the Purchaser shall not incur any liability
to any other holder of Shares with respect to exercising or refraining from
exercising any such right or rights.


9.16Exchange of Certificates. Upon surrender by any holder to the Corporation of
any certificate or certificates evidencing any securities, the Corporation at
its expense will issue in exchange therefor, and deliver to such holder new
certificates in such denomination or denominations as may be requested by such
holder. Upon receipt of evidence reasonably satisfactory to the Corporation of
the loss, theft, destruction or mutilation of any security issued by it and in
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Corporation of any such mutilation,
upon surrender and cancellation of such security, the Corporation at its expense
will issue and deliver to any such holder a new security of like tenor, in lieu
of such lost, stolen, destroyed or mutilated certificate.


9.17Entire Agreement. This Agreement (including the exhibits hereto) and the
other Transaction Documents constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.


9.18Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and Exhibits
and Schedules attached to, this Agreement; (y) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Schedules
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.


9.19Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.
[Signature Pages Follow]





--------------------------------------------------------------------------------







    


IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.
 
CORPORATION:


FINJAN HOLDINGS, INC.




By: /s/ Philip Hartstein
Name: Philip Hartstein
Title: President & CEO



 
PURCHASER:


HALCYON LONG DURATION RECOVERIES INVESTMENTS I LLC




By: /s/ Manish Mital
Name: Manish Mital
Title: Authorized Person






--------------------------------------------------------------------------------







EXHIBITS
EXHIBIT A -    FORM OF CERTIFICATE OF DESIGNATION









--------------------------------------------------------------------------------











EXHIBIT A
FORM OF CERTIFICATE OF DESIGNATION
(See attached)





--------------------------------------------------------------------------------









ANNEX A
Litigation


1.
Finjan, Inc. v. FireEye, Inc., 4:13-cv-03133-SBA, (N.D. Cal).



2.
Finjan, Inc. v. Blue Coat Systems, Inc., Case 5:13-cv-03999-BLF, (N.D. Cal.).



3.
Finjan, Inc. v. Proofpoint, and Armorize Technologies, Inc., Case
3:13-cv-05808-HSG (N.D. Cal.).



4.
Finjan, Inc. v. Sophos Inc., Case 3:14-cv-01197-WHO (N.D. Cal.).



5.
Finjan, Inc. v. Symantec Corporation., Case 3:14-cv-02998-HSG (N.D. Cal.).



6.
Finjan, Inc. v. Palo Alto Networks, Inc., Case 3:14-cv-04908-PJH (N.D. Cal.).



7.
Finjan, Inc. v. Blue Coat Systems, Inc., Case 5:15-cv-03295-BLF (N.D. Cal.).










--------------------------------------------------------------------------------









ANNEX B
PATENTS


The following table sets forth, as of the date hereof, a brief description of
the Corporation’s issued U.S. patents, including their respective issued patent
numbers, filing dates, issue dates, expiration dates and titles (collectively,
the “Patents”)
 
 
 
 
 
 
 
 
 
 
US
 
File Date
 
Issue Date
 
Expiration
Date
 
Title
6092194
 
11/6/1997
 
11/28/2000
 
11/6/2017
 
System and Method for Protecting a Computer and a Network from Hostile
Downloadables
6154844
 
12/22/1997
 
11/28/2000
 
12/22/2017
 
System and Method for Protecting a Computer and a Network from Hostile
Downloadables
6480962
 
1/29/1997
 
12/12/2002
 
1/29/2017
 
System and Method for Protecting a Client During Runtime from Hostile
Downloadables
6804780
 
11/6/1997
 
10/12/2004
 
11/6/2017
 
System and Method for Protecting a Computer and a Network from Hostile
Downloadables
6965968
 
2/27/2003
 
11/15/2005
 
9/5/2023
 
Policy-Based Caching
7058822
 
5/17/2001
 
6/6/2006
 
11/8/2019
 
Malicious Mobile Code RunTime Monitoring System and Methods
7418731
 
5/3/2004
 
8/26/2008
 
4/27/2019
 
Malicious Mobile Code RunTime Monitoring System and Methods
7613918
 
2/16/2006
 
11/3/2009
 
12/22/2017
 
System and Method for Enforcing a Security Context on a Downloadable
7613926
 
3/7/2006
 
11/3/2009
 
11/6/2017
 
System and Method for Protecting a Computer and a Network from Hostile
Downloadables
7647633
 
5/17/2001
 
1/12/2010
 
11/8/2019
 
Malicious Mobile Code RunTime Monitoring System and Methods
7756996
 
6/30/2004
 
7/13/2010
 
5/4/2029
 
Embedding Management Data within HTTP Messages
7757289
 
12/12/2005
 
7/13/2010
 
5/12/2029
 
System and Method for Inspecting Dynamically Generated Executable Code
7769991
 
3/1/2007
 
8/3/2010
 
3/1/2027
 
Automatically Executing an Anti-Virus Application on a Mobile Communication
Device
7930299
 
11/29/2006
 
4/19/2011
 
5/18/2027
 
System And Method For Appending Security Information To Search Engine Results
7975305
 
8/30/2004
 
7/5/2011
 
8/18/2020
 
Method and System for Adaptive Rule-Based Content Scanners for Desktop Computers
8015182
 
11/29/2006
 
9/6/2011
 
5/18/2027
 
System and Method for Appending Security Information to Search Engine Results
8079086
 
5/17/2001
 
12/13/2011
 
1/29/2017
 
Malicious Mobile Code RunTime Monitoring System and Methods
8087079
 
5/4/2007
 
12/27/2011
 
10/26/2030
 
Byte-Distribution Analysis of File Security
8141154
 
12/12/2005
 
3/20/2012
 
12/12/2025
 
System and Method for Inspecting Dynamically Generated Executable Code
8225408
 
8/30/2004
 
7/17/2012
 
5/27/2021
 
Method and System for Adaptive Rule-Based Content Scanners
8474048
 
7/16/2009
 
6/25/2013
 
7/16/2029
 
Website Content Regulation






--------------------------------------------------------------------------------





8566580
 
7/23/2008
 
10/22/2013
 
7/9/2032
 
Splitting an SSL Connection Between Gateways
8677494
 
1/29/1997
 
3/18/2014
 
1/29/2017
 
Malicious Mobile Code Runtime Monitoring System and Methods
9141786
 
2/11/2015
 
9/22/2015
 
1/29/2017
 
Malicious Mobile Code Runtime Monitoring System and Methods
9189621
 
2/11/2015
 
11/17/2015
 
1/29/2017
 
Malicious Mobile Code Runtime Monitoring System and Methods
9219755
 
6/5/2015
 
12/22/2015
 
1/29/2017
 
Malicious Mobile Code RunTime Monitoring System and Methods
9294493
 
9/10/2014
 
3/22/2016
 
12/12/2025
 
Computer Security Method and System with Input Parameter Validation



 






